Per Curiam.
In this suit for medical malpractice, the plaintiff conservatrix claims that the trial court erred in denying her motion for permission to amend her complaint.1
After giving the plaintiffs claims the appropriate standard of review, we find that the plaintiff has failed to supply this court with an adequate record upon which to review the basis for the trial court’s decision. Furthermore, it is impossible for us to determine the merits of the plaintiff’s claims of error because of the failure of the plaintiff’s brief to conform to the requirements of Practice Book § 4065.
There is no error.

 Despite the plaintiffs claim to the contrary, the proposed amendment related solely to the named defendant. Therefore, the plaintiffs claim as to the defendant John L. Buckley is without merit.